
	

115 SRES 738 IS: Expressing the sense of the Senate that the United States should continue its limited military activities within Syria and that ending such activities at this time would embolden ISIS, Bashar al-Assad, Iran, and Russia and put our Kurdish allies in great jeopardy.
U.S. Senate
2018-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 738
		IN THE SENATE OF THE UNITED STATES
		
			December 19, 2018
			Mr. Graham (for himself, Mrs. Shaheen, Mr. Cotton, Mrs. Ernst, Mr. Rubio, Mr. King, Mr. Corker, and Mr. Reed) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing the sense of the Senate that the United States should continue its limited military
			 activities within Syria and that ending such activities at this time would
			 embolden ISIS, Bashar al-Assad, Iran, and Russia and put our Kurdish
			 allies in great jeopardy.
	
	
 Whereas ISIS has been dealt a serious blow in Iraq and Syria and is substantially damaged but not yet defeated;
 Whereas the United States has a limited military presence in Syria with approximately 2,000 troops who serve as an insurance policy against future threats;
 Whereas a precipitous withdrawal of United States Armed Forces from Syria will embolden radical jihadist groups in Syria and in the region;
 Whereas it is in the vital national interest of the United States to continue to support partners, such as the Kurds, in Syria and other locations in the Global War on Terror;
 Whereas a United States withdrawal will embolden the brutal dictatorship of Bashar al-Assad and bring more suffering to the people of Syria and the region;
 Whereas a precipitous withdrawal of United States Armed Forces from Syria could lead to the release of hundreds of foreign terrorists currently detained by the Syrian Democratic Forces; and
 Whereas it is in the national security interest of the United States to counter Iran’s and Russia’s influence in Syria and throughout the region: Now, therefore, be it
		
	
 That the Senate— (1)calls on the President to reconsider his decision to withdraw United States Armed Forces from Syria at this time; and
 (2)urges any future decision to withdraw United States Armed Forces from Syria to be the result of a robust interagency process and to be conditions-based.
			
